 
LEASE AGREEMENT


BY AND BETWEEN


ETERNAL ENERGY CORP.


(“LESSEE”)


AND


OAKLEY VENTURES, LLC


(“LESSOR”)


Effective January  1, 2009

 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT


THIS LEASE AGREEMENT (the “Lease”) dated this 5th day of December 2008, is
executed by and between Oakley Ventures, LLC, a Colorado limited liability
company, hereinafter referred to as “Lessor,” and Eternal Energy Corp., a Nevada
corporation, hereinafter referred to as “Lessee”.  This Lease replaces and
supersedes, in its entirety, that certain lease agreement between Lessor and
Lessee for the Demised Premises, dated September 30th, 2006 (the “Old
Lease”).  Upon execution of this Lease, the Old Lease and all rights and
obligations set forth therein shall be deemed terminated as of October 31, 2008
and be of no further force or effect.


WITNESSETH:


In consideration of the payment of the rent hereunder provided and the keeping
and performance of each and every one of the covenants, agreements and
conditions of Lessee hereinafter set forth, Lessor does hereby lease unto the
said Lessee the Demised Premises, defined as follows: that portion of the
building located on a portion of the land described in Schedule A annexed
hereto, situated in the City of Littleton, County of Arapahoe, State of Colorado
(hereinafter referred to as the “Center”).  The Demised Premises are outlined in
red on the plot plan annexed hereto as Schedule B, such red outlined portion of
the plot plan also denoted as the number “2549 W. Main St., Suite 202” subject
to the following terms, provisions, covenants, and agreements.


1.           Demised Premises. For an in consideration for the Base Rent set
forth in paragraph 6 and Schedule C hereto and such other amounts payable by
Lessee to Lessor, Lessor does hereby lease and demise to Lessee and Lessee
hereby leases from Lessor, upon the terms and provisions of this Lease, the
Demised Premises as depicted on Schedule B attached hereto.  The parties agree
that the Demised Premises contains approximately Three Thousand Two Hundred
Seven (3,207) square feet of rentable space, which shall be calculated and
determined pursuant to the BOMA standard by a licensed architect.  It is
understood that the Demised Premises is located within a building included in
the Center known as the Lilley Building.  The use and occupation by Lessee of
the Demised Premises shall include the use, in common with others entitled
thereto of the Common Area of the Center, subject, however, to the terms and
conditions of this Lease.


2.           Condition of Demised Premises and Asbestos Disclosure.  The taking
of possession of the Demised Premises shall be deemed an acceptance of the same
by Lessee in its “AS IS” condition without any obligation whatsoever on the part
of Lessor to repair, remodel, reconstruct or modify the Demised Premises for
Lessee.


3.           Deleted.


4.           Security for Performance of Lease.


4.1           On the date of the execution of this Lease, Lessee shall deposit
with the Lessor the sum of Ten Thousand, Six Hundred, Ninety and 00/100 Dollars
($10,690.00) as security for the full and faithful performance by the Lessee of
the terms of this Lease.  Lessor may use, apply or retain the whole or any part
of said security deposit to the extent required for the payment of any rent as
to which the Lessee is in default, or for any sum which the Lessor may expend or
may be required to expend by reason of the Lessee’s default in respect to any of
the terms of this Lease.  Subject to paragraph 4.2, any sums so used or applied
by the Lessor from said security deposit shall immediately be repaid by Lessee
to Lessor after notice.  Upon termination of this Lease, Lessor shall return to
Lessee the security deposit hereinabove provided for, less any sums used in
accordance with the terms of this Lease or applied upon any default and not
reimbursed.  In the event of any sale subject to this Lease, Lessor shall have
the right to transfer the unused portion of the security deposit to the
purchaser for the benefit of Lessee, and Lessor shall be considered released by
Lessee from all liability for the return of such security deposit provided such
purchaser or other transferee has become bound by the terms and conditions of
this Lease.

 
 

--------------------------------------------------------------------------------

 
 
4.2           Lessor and Lessee agree that Lessor shall apply $5,345.00 of the
security deposit to the 36th monthly installment of Base Rent owing pursuant to
this Lease.  Lessee shall not be required to repay any amount of the security
deposit that is applied to any monthly installment of Base Rent pursuant to this
paragraph 4.2.


5.           Use of Premises. Lessee (and Lessee’s assignee or sublessee) shall
use the Demised Premises solely for general office use and for no other purpose
or use.  Lessee shall not use the Demised Premises in such a way as to cause
unreasonable depreciation and shall neither permit nor suffer any disorderly
conduct, noise or nuisance whatever in or about the Demised Premises.  Lessee
shall not use or permit the Demised Premises to be used for any business or
purpose reasonably deemed by Lessor to be extra hazardous, or in any manner as
to constitute a violation of any present or future federal, state, county and
municipal laws, rules, regulations, requirements or orders of any lawful
governmental or public authority relating to the Demised Premises or the Common
Area, including, without limitation, the Americans with Disabilities Act of
1990, the Clean Air Act and regulations thereunder, and laws, rules,
regulations, requirements and orders concerning the environment and toxic or
hazardous substances, materials and waste (all of the foregoing, as amended from
time to time, being herein called the “Regulations”); and Lessee covenants and
agrees at its sole cost and expense to fully and promptly comply with all such
Regulations other than the requirement to make modifications or improvements to
the Center, the Common Area or the Demised Premises to comply with such
Regulations.  Failure of Lessee to comply with any provision of this paragraph 5
shall be deemed an “Event of Default” pursuant to paragraph 25 hereof.


6.           Base Rent.  Lessee agrees to pay Lessor as guaranteed base rent
(“Base Rent”) for the Demised Premises during the term of this Lease an amount
equal to One Hundred Eight-Seven Thousand Six Hundred Nine and 50/100 Dollars
($187,609.50), which shall be payable as set forth on Schedule C.  Such payments
shall be made to Lessor at the address set forth hereinafter or at such other
address as Lessor may designate in writing from time to time.  In the event that
Lessee takes possession of the Demised Premises on a date other than the first
day of the month, then the guaranteed Base Rent for the first month of the term
hereof shall be prorated on a per diem basis and shall be immediately paid to
Lessor.



7.           Deleted.


8.           Term - Commencement.  The term of this Lease is anticipated to
commence on January 1, 2009.  The term of this Lease shall terminate 36 months
from and after the commencement of the term as hereinabove set forth, on
December 31, 2011.


9.           Lease Year. The first “Lease Year” shall consist of a twelve (12)
month period of time commencing on the commencement date and ending on the last
day of the twelfth (12th) month following the month in which the commencement
date occurs.
 
2

--------------------------------------------------------------------------------


 
10.         Common Area and Facilities.


10.1           The term “Common Area” means all areas and facilities furnished,
maintained, and managed by Lessor in, upon or in connection with the Demised
Premises and designated for the general use, in common, of Lessee and other
occupants of the Center, including, but not limited to, parking areas (Including
restriping), streets, sidewalks, roadways, walks (covered or uncovered), curbs,
loading platforms, the Center identity signs, roofs, washrooms, toilets,
shelters, ramps, landscaped areas, the storm drainage system and utility lines,
and other similar facilities (except for those items of maintenance and repair
set forth in paragraph 15 hereof which shall be the sole obligation of
Lessee).  The Common Area does not include, among other locations, the air space
located directly under the building herein described as premises.  The areas and
facilities comprising the Common Area may be expanded, contracted, improved or
changed by Lessor from time to time as deemed desirable, and shall at all times
be subject to the exclusive control and management of Lessor, who agrees to
operate and maintain the same pursuant to the terms and provisions of this
Lease.  Lessor shall have the right from time to time to change the area, level,
location and arrangement of the Common Area’s parking areas and other facilities
above referred to; to restrict parking by tenants and their employees to
employee parking areas, and to make rules and regulations pertaining to and
necessary for the proper operation and maintenance of the Common Area.


10.2           For the purpose of this paragraph 10, Lessor’s operating costs
for the common Area (“Common Area Costs”) is defined as including all costs and
expenses deemed necessary or appropriate by Lessor incurred in operating and
maintaining the Common Area, including, without limitation, utilities to operate
exterior lighting and the Center identity signs, installation, purchase or
rental and maintenance of the Center identity signs, landscaping, sanitary
control, water and sewer charges, sewer cleaning, trash removal, snow removal,
painting, fire protection, public liability and property damage insurance,
maintenance, repair, resurfacing and restriping of parking areas, repairs,
policing, the cost of security personnel and equipment, the cost of contesting
any tax assessment which exceeds the amount of tax refund recovered by way of
such contest, management fees, Lessor’s overhead expenses for the administration
of the Common Area, which amount shall not exceed an amount equal to fifteen
percent (15%) of the Common Area Costs, and Lessee’s proportionate share of
capital expenditures incurred by Lessor to increase the operating efficiency of
the Center or to cause the Common Area to comply with applicable Regulations, it
being agreed that the cost of such capital expenditures and installation shall
be amortized over the reasonable life of the capital expenditure, with the
reasonable life and amortization schedule being determined in accordance with
generally accepted accounting principles consistently applied.  Notwithstanding
anything herein to the contrary, solely for the purposes of calculating Lessee’s
proportionate share of the Common Area Costs, the sum of (i) Lessor’s management
fees applicable to the Center plus (ii) Lessor’s overhead expenses for the
administration of the Common Area (collectively, the “Lessor’s Fees”) shall not
exceed $18,000 in the aggregate during the initial year, and the Lessor’s Fees
for any successive year shall not increase by an amount exceeding 5% of the
immediately preceding year’s total Lessor’s Fees.


10.3           Lessee shall pay to Lessor monthly, as additional rent, its
proportionate share of the Common Area Costs. Lessee’s proportionate share of
the Common Area Costs shall be an amount determined by multiplying the total of
the Common Area Costs by a fraction, the numerator of which shall be the number
of square feet of rentable space in the Demised Premises (as established in
paragraph 1 hereof) and the denominator of which shall be the total of the gross
leasable square feet in the Center, as same is designated in good faith by
Lessor from time to time (such fraction shall be referred to herein as the
“Lessee’s Proportionate Share”).  At the time of the execution of this Lease,
the gross leaseable square feet of the Center is 13,972, and Lessee’s
Proportionate Share is 22.953%.  Solely with respect to the calculation of
Lessee’s Proportionate Share of the Common Area Costs, at no time during the
term of this Lease shall the gross leaseable square feet of the Center decrease
without the approval of Lessee.


 
3

--------------------------------------------------------------------------------

 

10.4           Lessor shall estimate the cost for operating and maintaining the
Common Area annually, shall notify Lessee of such estimate, and Lessee shall pay
its proportionate share of such estimate in equal monthly installments
commencing on the first day monthly installments of Base Rent are due following
such notification.  Within a reasonable time following the end of each Lease
Year, but no later than 180 days after the end of the Lease Year, Lessor shall
notify Lessee in writing of the actual Common Area Costs for the preceding
year.  In the event that Lessee has paid more than its proportionate share of
the Common Area Costs during the preceding year, such excess shall be credited
by Lessor against Lessee’s obligation to pay its proportionate share of Common
Area Costs in the following year, unless this Lease has terminated, in which
event the Lessor shall pay such excess within thirty (30) days of such
determination.  In the event Lessee has paid less than its proportionate share
of the Common Area Costs, Lessee shall pay such deficiency to Lessor within
thirty (30) days of receipt of the statement for such deficiency.  Failure by
Lessor to notify Lessee of the actual Common Area Costs for the preceding year
within a reasonable time shall not be deemed a waiver by Lessor of its right to
adjust such costs and collect any deficiency from Lessee.


10.5           Lessor and Lessee acknowledge that actual costs for the Common
Area expenses, Taxes as set forth in paragraph 12, and insurance as set forth in
paragraph 13 have yet to be determined and that Four Dollars and Fifty Cents
($4.72) are the estimated expenses on a Per Square Foot Basis.  Lessee shall pay
this amount calculated at One Thousand, Two Hundred, Sixty One and 42/100
Dollars ($1,261.42) per month beginning at Lease commencement.  See Schedule D
for itemization of estimated expenses.


10.6           As soon as practical following written notice from Lessee to
Lessor, Lessor shall provide to Lessee copies of Lessor’s workpapers or other
supporting documentation provided to Lessor’s tax accountants for preparation of
Lessor’s tax returns as such relates to the calculation of Common Area Costs,
Taxes and insurance for the purposes of verifying the calculated amounts.  In
the event Lessee’s examination reveals that an error has been made in Lessor’s
determination of Lessee’s Proportionate Share of such expenses, then the amount
of such adjustment shall be payable by Lessor or Lessee, to the other party, as
the case may be, within thirty (30) days of such conclusive determination.


11.         Parking.


11.1           In addition to the Demised Premises leased hereunder, Lessee
shall have the right of non-exclusive use, in common with others, of automobile
parking areas, driveways and footways, and of such loading facilities and other
facilities as may be designated from time to time by Lessor.


11.2           Lessor shall have the right from time to time to establish
reasonable rules and regulations for the use of the areas designated in
subparagraph 11.1 above; provided, however, that any such rules and regulations
shall be uniformly applied to all tenants in the Center.


11.3           In the event that Lessor shall designate certain parking spaces
for Lessee’s employees, and for employees of all other tenants in the Center,
Lessee shall provide to or cause to be provided to Lessor the license plate
numbers of such employees of Lessee who have been designated to use such
employee parking spaces.


11.4           Subject to the foregoing and this subparagraph 11.4, Lessee shall
be entitled to five (5) reserved parking spaces at no additional cost.  Lessor
shall select all reserved parking spaces, and at Lessee’s cost, Lessor shall
install signage indicating that such spaces are reserved for Lessee.  Following
the end of the term of this Lease, Lessor shall have the right to remove the
signage designating such parking spaces at Lessee’s cost.
 
4

--------------------------------------------------------------------------------


 
12.         Taxes.

12.1           Commencing with the tax bill for the Lease Year in which the
Lessee’s tenancy begins, Lessee agrees to pay to Lessor each year, as additional
rent, Lessee’s proportionate share of the real estate taxes and special
assessments as may be levied on the Center and paid by Lessor, or any tax
incurred due to the ownership or operation of the Center (including any special
assessments created by the formation of a special improvement district or
created in any manner, but not including income taxes), and levies and
assessments made upon or as a result of personal property owned by Lessor and
used in the operation of the Center.


12.2           Lessee’s proportionate share of such taxes for any such calendar
year shall be an amount equal to the product obtained by multiplying the total
amount of such taxes by the Lessee’s Proportionate Share.  In the event that the
term hereby demised does not commence on the first (1st) day of January, then
Lessee’s share of the taxes for the Lease Years in which the term commences and
terminates shall be further apportioned on a per diem basis in such proportion
as the number of days in such Lease Years bears to three hundred sixty-five
(365) days.


12.3           In order to facilitate the collection of taxes called for
hereunder, Lessee shall deposit with Lessor on the day monthly installments of
Base Rent are due hereunder an amount equal to one-twelfth (1/12) of the taxes
and levies due from Lessee to Lessor hereunder during each month of the term
hereby demised or any extension thereof.  Lessee’s monthly deposit of taxes,
levies and assessments shall be based upon the good faith estimates made by
Lessor of projected taxes due for the subject Lease Year, which estimates may be
adjusted by Lessor from time to time. Within a reasonable time following the end
of each Lease Year (or if such taxes, levies and assessments are billed on other
than a calendar-year basis, then within a reasonable period of time following
the date on which Lessor receives notice of the actual taxes, levies and
assessments), Lessor shall notify Lessee in writing of the actual taxes, levies
and assessments for the preceding Lease Year (or other payment period).  If
Lessee has paid more than its proportionate share of such taxes, levies and
assessments, such excess shall be credited by Lessor against Lessee’s obligation
to pay its proportionate share of such taxes, levies and assessments in the
following Lease Year, unless this Lease has terminated, in which event the
Lessor shall pay such excess within thirty (30) days of such determination.  If
Lessee has paid less than its proportionate share of such taxes, levies and
assessments, Lessee shall pay such deficiency to Lessor within thirty (30) days
of receipt of the statement of such deficiency.  Failure by Lessor to notify
Lessee of the actual taxes, levies and assessments for the preceding Lease Year
(or other payment period) within a reasonable time shall not be deemed to be a
waiver by Lessor of its right to adjust such costs and collect any deficiency
from Lessee.  The taxes for the current year are included in the amount of the
estimate of common area costs, taxes and insurance as set forth in paragraph
10.5.


12.4           If, because of any change in the taxation of real estate, any
other tax or assessment (including, without limitation, any occupancy, gross
receipts, or rental tax) is imposed upon Lessor or the owner of the land and/or
buildings, or upon or with respect to the land and/or building or the occupancy,
rents or income therefrom, in lieu of, or in the substitution for, or in
addition to, any of the foregoing taxes, such other tax or assessment shall be
deemed part of the taxes.


13.         Insurance.


13.1           In addition to Lessee’s obligation to pay its proportionate share
of the cost of insurance carried by Lessor for the Center (the initial estimated
cost of which is set forth in paragraph 10.5), including but not limited to,
fire and extended coverage, casualty insurance and public liability insurance,
Lessee shall pay all premiums due in connection with insurance required to be
carried by Lessee under the terms of this Lease and shall furnish Lessor with
copies of certificates evidencing the payment thereof. All such policies shall
be written with companies rated A+ in Best’s Insurance Guide and authorized to
do business in the state in which the Demised Premises are located.  Lessor
shall not unreasonably withhold consent to the placement of insurance with
companies proposed by Lessee.

 
5

--------------------------------------------------------------------------------

 


13.2           Lessee shall procure and maintain throughout the term of this
Lease a policy or policies of insurance, at its sole cost and expense, causing
Lessee’s fixtures and contents to be insured under standard fire and extended
coverage insurance and, with regard to liability insurance, insuring both Lessor
and Lessee against all claims, demands or actions arising out of or in
connection with Lessee’s use or occupancy of the Demised Premises, or by the
condition of the Demised Premises.  The limits of Lessee’s liability policy or
policies shall be in an amount not less than $2,000,000 per occurrence (and no
offset for occurrences on property other than the Demised Premises), and shall
be written by insurance companies satisfactory to Lessor, Lessee shall obtain a
written obligation on the part of each insurance company to notify Lessor at
least twenty (20) days prior to cancellation of such insurance.  Such policies
or duly executed certificates of insurance shall be promptly delivered to Lessor
and renewals thereof as required shall be delivered to Lessor at least thirty
(30) days prior to the expiration of the respective policy terms, if Lessee
should fail to comply with the foregoing requirement relating to insurance,
Lessor may obtain such insurance and Lessee shall pay to Lessor on demand as
additional rental here under the premium cost thereof plus interest at the
maximum contractual rate (but in no event to exceed 1-1/2% per month) from the
date of payment by Lessor until repaid by Lessee.


13.3           Lessee shall maintain, at its sale cost and expense, any other
form or forms of insurance as Lessor or the mortgagees of Lessor may reasonably
require from time to time in form, in amounts and for insurance risks against
which a prudent Lessee would protect itself, and shall deliver to Lessor
certificates of all insurance required by Lessor upon demand of Lessor.


13.4           All policies of insurance required hereunder shall name Lessor
and Lessee as named insureds and shall provide that the proceeds of such
insurance shall be payable to Lessor and Lessee, as their interests may appear,
if required by Lessor, such policies shall contain a loss payable endorsement in
favor of the holder of any first mortgage or deed of trust on the Center or any
portion thereof.


13.5           Lessee shall pay to Lessor, as additional rent, any increase in
premiums of insurance carried by Lessor pursuant to paragraph 10 hereof if, in
the reasonable determination of Lessor, such increase is directly related or
caused by Lessee’s use of the Demised Premises.


13.6           Lessor and Lessor’s agents and employees shall not be liable to
Lessee, nor to Lessee’s employees, agents or visitors, nor to any other person
whomsoever, for any injury to person or business, or damage to property caused
by the Demised Premises or other portions of the Center becoming out of repair
or by defect or failure of any structural element of the Demised Premises or of
any equipment, pipes or wiring, or broken glass, or by the backing up of drains,
or by gas, water, stream, electricity, or oil leaking, escaping or flowing into
the Demised Premises unless such injury or damage is caused by the gross
negligence or willful misconduct of Lessor, nor shall Lessor be liable to
Lessee, nor to Lessee’s employees, agents or visitors, nor to any other person
whomsoever, for any loss or damage that may be occasioned by or through the acts
or omissions of other tenants of the Center or of any other persons whomsoever,
excepting only duly authorized employees and agents of Lessor.  Lessor shall not
be held responsible in any way on account of any construction, repair or
reconstruction (including widening) of any private or public roadways, walkways
or utility lines.


13.7           Lessor shall not be liable to Lessee or to Lessee’s employees,
agents, or visitors, or to any other person whomsoever, for any injury to person
or business, or damage to property on or about the Demised Premises or the
Common Area, caused by the negligence or misconduct of Lessee, its employees,
subtenants, licensees or concessionaires, or of any other person entering the
Center under express or implied invitation of Lessee (with the exception of
customers in the Common Area), or arising out of the use of the Demised Premises
by Lessee and the conduct of its business therein, or arising out of any breach
or default by Lessee in the performance of its obligations under this Lease; and
Lessee hereby agrees to indemnify Lessor and hold Lessor harmless from any loss,
expense or claims arising out of such damage or injury.

 
6

--------------------------------------------------------------------------------

 
 
13.8           Lessor and Lessee each hereby release the other from any and all
liability or responsibility to the ether, or to any other party claiming through
or under them by way of subrogation or otherwise, for any loss or damage to
property caused by a casualty which is insurable under standard fire and
extended coverage insurance; provided, however, that this mutual waiver shall be
applicable only with respect to a loss or damage occurring during the time when
property insurance policies, which are readily available in the marketplace,
contain a clause or permit an endorsement to the effect that any such release
shall not adversely affect or impair the policy or the right of the insured
party to receive proceeds under the policy; provided, further, that this release
shall not be applicable to the portion of any damage which is not reimbursed by
the damaged party’s insurer because of the “deductible” in the damaged party’s
insurance coverage.  The release specified in this paragraph 13.8 is cumulative
with any releases or exculpations, which may be contained in other provisions of
this Lease.


14.         Utilities.


14.1           Lessee shall pay, when due, in addition to any other payments
required hereunder, the costs of all utilities, including, but not limited to,
gas, electricity, water and sewer, used and consumed by Lessee, its employees,
agents, servants, customers and other invitees on the Demised Premises.  Lessee,
to the extent possible, shall contract for such utilities in its own name and on
separate meters.  Throughout the duration of Lessee’s occupancy of the Demised
Premises, Lessee shall keep such meters and installation equipment in good
working order and repair, ordinary wear and tear excepted, at Lessee’s sole cost
and expense, but in no event in better condition and repair that at the
commencement of this Lease.  Lessor warrants to the best of Lessor’s knowledge
that such meters and installation equipment are in good working order and repair
as of the commencement of this Lease.  If any of such utilities cannot be
separately metered or determined, Lessee agrees to pay its share of the costs
thereof attributable to the Demised Premises (as reasonably determined by Lessor
from time to time), and Lessee shall pay such determined amount after written
notice from Lessor of Lessee’s share on the dates the next rent installments is
due hereunder.


14.2           Lessor does not warrant or guarantee the continued availability
of any or all of the utilities. In no event shall the interruption, diminution
or cessation of such utilities be construed as an actual or constructive
eviction of Lessee, nor shall Lessee be entitled to any abatement of its
obligations under this Lease on account thereof.  In the event that a deposit is
required by a public or quasi-public body in order to obtain such utilities,
Lessee agrees and covenants to pay such charge or deposit (or its share
thereof).  Any money so paid shall not entitle Lessee to an offset or reduction
of any liability of Lessee hereunder; provided, however, Lessor shall release,
return or credit to Lessee any unused portion of such deposits that are under
Lessor’s control.


14.3           Lessor shall have the right to temporarily interrupt the
furnishing of utilities at such times as may be necessary by reason of accident,
repairs, alterations or improvements, failure of power supply or any other cause
whatsoever beyond the control of Lessor.  Lessor shall not be liable in damages
or rebate or charge of any kind whatsoever, and Lessee shall not be entitled to
any abatement or reduction of its rent obligations, if the service of such
utilities by Lessor or by any other supplier or any utility service or other
service to the Demised Premises’ or the Center shall be interrupted or impaired
by fire, accident, riot, strike, acts of God, the making of necessary repairs or
improvements or for any other cause.

 
7

--------------------------------------------------------------------------------

 


15.         Maintenance.


15.1           Unless occasioned by the misconduct or negligence of Lessee or
Lessee’s contractors or employees, Lessor shall, at its expense, repair the
foundation and the exterior walls (excluding all glass windows, window frames
and doors) and roof of the building of which the Demised Premises are a part;
and provided further that Lessor’s duty to so maintain and repair shall not
include repainting of the exterior of the Demised Premises which shall be
included in Common Area Costs as hereinabove provided.  Lessee shall promptly
notify Lessor in writing of any maintenance or repairs necessary pursuant to
this paragraph.


15.2           All other repairs or maintenance to the Demised Premises shall be
made by Lessee at Lessee’s expense, and Lessee agrees to maintain the Demised
Premises and all improvements, fixtures and equipment at any time located upon
the Demised Premises in good repair, including, but not limited to, the surface
of the floors and walls, plumbing, electrical wiring and fittings, sewer pipes,
water pipes and heating pipes, and to keep the interior of the Demised Premises
painted and clean, and to be responsible for all glass, ordinary wear and tear
excepted, but in no event in better condition and repair that at the
commencement of this Lease.  In the event it is necessary for Lessee to make any
repairs, alterations, additions or improvements to the Demised Premises pursuant
to this paragraph, Lessor may impose such requirements as Lessor may reasonably
deem necessary, including without limitation thereto, the manner in which the
work is done, a right of approval of the contractor by whom the work is to be
performed, and the times during which it is to be accomplished.  Lessor warrants
to the best of Lessor’s knowledge that the floors, walls, plumbing, electrical
wiring and fittings, sewer pipes, water pipes and heating pipes are in good
working order and repair as of the commencement of this Lease.  Lessor shall, at
its sole cost and expense, subject to reimbursements by Lessee outlined in
Schedule D, during the term of this Lease maintain a regularly scheduled
preventative maintenance/service contract with a maintenance contractor for the
servicing of the heating and air conditioning systems and equipment exclusively
servicing the Demised Premises.  Should Lessee perform such maintenance, the
maintenance contractor and contract must be approved by Lessor and must include
servicing, replacement of filters, replacement or adjustment suggested by the
equipment manufacturer.  Lessor shall keep the sidewalks in front of the Demised
Premises free from ice and snow, litter, debris, dirt and obstruction and Lessee
shall be charged its prorata share of Common Area Maintenance for such services,
initially calculated, but subject to change, as shown on Schedule D.  All
repairs necessitated by the negligence of Lessee or Lessee’s agents, contractors
or employees or by their use of the Demised Premises shall be repaired by Lessee
at Lessee’s expense.


15.3           If Lessee fails to keep the Demised Premises in such good order
and repair as required hereunder, ordinary wear and tear excepted, to the
reasonable satisfaction of Lessor, Lessor may restore the Demised Premises to
such good order and condition and make such repairs without liability to Lessor,
and upon completion thereof.  Lessee shall pay to Lessor, as additional rent,
upon demand, the cost of such restoration and repair, plus an amount equal to
Lessor’s cost of overhead expense attributable to the making of such repairs (as
is reasonably determined by Lessor), which amount shall not exceed ten percent
(10%) of the costs of such repair.


16.         Alterations.


16.1           Subsequent to the execution of this Lease and prior to the
commencement hereof, Lessee shall have the right to come upon, enter, and have
access to the Demised Premises to place and attach, at its expense, to the
Demised Premises any fixtures, furnishings, equipment or facilities reasonably
required by it for its business, including, but not limited to, shelving,
partitions, fixtures, floor and wall coverings, lighting fixtures and other
equipment and facilities desirable for its business, provided such work does not
cause irreparable injury or damage to the Demised Premises, such construction
and entry does not interfere with the operation and occupancy of the Center, and
such construction and finish-out is otherwise satisfactory and acceptable to
Lessor.

 
8

--------------------------------------------------------------------------------

 
 
16.2           Lessor shall have the right to approve the general contractor or
contractors selected by Lessee, which approval shall not be unreasonably
withheld or delayed beyond ten (10) days after the name of such general
contractor or contractors is submitted by Lessee-to Lessor.


16.3           Other than as provided in paragraph 16.1, Lessee shall make no
alterations, changes, additions or improvements to the Demised Premises without
Lessor’s prior written consent after receipt of plans and specifications which
consent shall not be unreasonably withheld; provided, however, Lessor shall have
the right to require Lessee to remove all or any part of such alternations,
additions or improvements at the termination or expiration of the Lease term,
and Lessee shall be responsible for restoring the Demised Premises to its
original state, ordinary wear and tear excepted, and repairing any harm or
damages caused by the removal of such alternations, additions or
improvements.  Notwithstanding anything herein to the contrary, no such
alteration, change, addition or improvement shall be done so as to lessen or
materially and disadvantageously affect the value of the Demised Premises.


16.4           Lessor shall not under any circumstances whatsoever be liable for
the payment of any expense incurred or the value of any work done or material
furnished to the Demised Premises by virtue of any construction, alteration,
change, addition or improvement undertaken by Lessee.  All such work shall be
done in a good and workmanlike manner and in compliance with the applicable
building and zoning laws, other Regulations, and the terms and conditions of
this Lease at Lessee’s sole cost and expense, and Lessee shall be wholly
responsible to all contractors’, subcontractors, laborers and materialmen
therefor.  Lessee shall pay for all the foregoing so that no lien shall be
asserted against the Demised Premises or the Center.  Within five (5) days after
notifying Lessor of any planned construction, alteration, removal, addition,
repair or other improvements, Lessee shall post and keep posted until completion
of such work, in a conspicuous place upon the doors providing entrance to the
Demised Premises, and shall personally serve upon such contractors or
subcontractors performing such work, a notice stating that Lessor’s interest in
the Center shall not be subject to any lien for such work.


16.5           Lessee shall indemnify and save Lessor harmless from and against
any liabilities, damages or penalties, and any costs, expenses, or claims of any
kind or nature arising out of said construction, alteration, or additions, or
otherwise, and such indemnification shall apply to any damages or injury to
person or property resulting therefrom.


16.6           Except as provided in paragraph 18 hereof, all alterations made,
done and constructed in, upon or around the Demised Premises by Lessee shall
become the property of Lessor at the termination of this Lease, and shall remain
in the Demised Premises and be surrendered with the Demised Premises.


17.         Lien Protection.


17.1           Lessee agrees that at no time during the term of this Lease will
Lessee permit a lien or encumbrance of any kind or nature to come into existence
against the Demised Premises, Lessee’s interest therein, or the Center.  If at
any time a lien or encumbrance is filed or recorded against the Demised Premises
or the Center as a result of Lessee’s failure to satisfy same, Lessee shall
promptly discharge said lien or encumbrance, and if said lien or encumbrance has
not been removed within thirty (30) days from the date it is filed or recorded
against the Demised Premises, Lessee agrees it will deposit with Lessor an
amount in cash equal to one hundred fifty percent (150%) of the amount of the
lien filed or post a bond reasonably satisfactory to Lessor and shall leave the
same on deposit with Lessor until said lien is discharged.

 
9

--------------------------------------------------------------------------------

 
 
17.2           If Lessee shall at any time fail, neglect or refuse to satisfy
any such lien or encumbrance, or shall fail, neglect or refuse to secure Lessor
as hereinabove provided, then Lessor shall have the option (but shall not be
required to) to satisfy such lien or encumbrance and any amounts paid therefor
by Lessor shall be deemed additional rent and shall be paid by Lessee to Lessor
at the next Base Rent payment date after any such payment, and shall bear
interest at the lesser of (a) the maximum rate permitted by law, or (b) eighteen
percent (18%)per annum from the respective due dates until paid.


18.         Trade and Other Fixtures.


18.1           Any and all alterations, changes additions or improvements to the
Demised Premises which are not movable, including, but not limiting the
generality of the foregoing, any and all fixtures, trade fixtures, equipment
machinery, lighting fixtures, cooling equipment, built-ins, wall coverings,
floor coverings and power wiring shall be the property of the Lessor upon any
termination of this Lease.


18.2           Any movable trade fixtures, equipment, signs, machinery or other
personal property of the Lessee used in or on the Demised Premises shall be the
property of the Lessee upon the termination of this Lease, and Lessee shall have
fifteen (15) days from and after the date of   termination to remove the same
from the Demised Premises, provided Lessee is current in all of its obligations
hereunder.  If not so removed, any such fixtures and equipment shall be deemed
abandoned and shall be the property of Lessor.  Any damage caused to the Demised
Premises by the removal of such items shall be repaired by Lessee at Lessee’s
expense.


19.           Signs.  Lessee shall not install any signs, window lettering or
other advertisement in, upon or around the Demised Premises without the prior
written approval of Lessor, which approval shall not be unreasonably
withheld.  Lessor shall have absolute but reasonable discretion in approving or
disapproving any proposed sign in order that the plan, scheme and design of the
Center be met.  Lessee shall pay for any signs approved by Lessor hereunder,
including, but not limited to, the artwork, application, installation, and
maintenance of any approved sign.  Lessee shall pay for the removal of all signs
from the Demised Premises and the cost of the repair of any damage (including
patching and painting) caused by such removal.


20.         Deleted.


21.         Lessee’s Covenants.  Lessee, in consideration of the leasing of the
Demised Premises, as aforesaid, and in addition to any and all covenants
hereinabove and hereinafter included in this Lease, covenants and agrees as
follows, to-wit:


21.1           To pay the Base Rent for said Demised Premises and all additional
rent and other amounts called for hereunder promptly when due and payable.  It
is understood and agreed that Lessor may assess a late charge with respect to
any monthly installment of Base Rent or additional rent or other payment called
for hereunder which is delinquent ten (10) days or more, such late charge to be
in an amount equal to five percent (5%) of such delinquent installment or
payment.


 
10

--------------------------------------------------------------------------------

 

21.2           To permit Lessor or its agents to enter upon the Demised Premises
(a) at any reasonable time for the purpose of inspecting and of making repairs,
alterations or improvements to the Demised Premises or to the Center; (b) at any
time in order to check calibrate, adjust and balance controls and other parts of
the heating, ventilating and climate control equipment; and (c) to exhibit and
show the Demised Premises to prospective tenants of the Center during the final
180 days of the Lease term and or to prospective purchasers of the Center at any
time during normal business hours; and Lessee shall not be entitled to
compensation for any inconvenience, nuisance or discomfort occasioned thereby.


21.3           To keep the Demised Premises clean, and in the sanitary
condition required by the applicable health and police Regulations of all local,
state and federal governmental agencies.


21.4           Neither to permit nor suffer any noise or disturbances whatever,
other than those incident to Lessee’s regular business.


21.5           Neither to hold nor attempt to hold Lessor liable for any damage
or injury, either proximate or remote, occurring through or caused by any
repairs, alterations, injury or accident to the Demised Premises or to adjacent
premises or other parts of the Center not herein leased, or by reason of the
negligence or default of the tenants or occupants thereof or any other persons,
nor liable for any injury or damage occasioned by defective electric wiring or
the breaking or stoppage of plumbing or sewage upon the Demised Premises or upon
adjacent premises, whether said breaking or stoppage results from freezing or
otherwise; provided, however, such occurrences are not caused by Lessor’s gross
negligence or willful misconduct.


21.6           Neither to permit nor suffer the Demised Premises or the walls or
floors thereof, to be endangered by overloading. Lessor and Lessee agree to
discuss and engineer a “load plan”, which, if necessary, will be installed by
Lessor at the cost of the Lessee.


21.7           Not to use the Demised Premises for any purpose which would
render the insurance thereon void or the insurance risk more hazardous, nor to
make any alterations or changes in, upon or about the Demised Premises without
first obtaining the written consent of Lessor therefor.


21.8           To surrender and deliver up possession of the Demised Premises
and any appurtenances thereto promptly upon the termination of this Lease.


21.9           To comply with all Regulations and all of the rules and
regulations promulgated and adopted by Lessor regarding the Center, and in
particular, if a retail first-floor tenant, to maintain those business hours
specified by Lessor from time to time.



22.         Casualty Damage.  If the Demised Premises or the Center are damaged
as a result of fire or other casualty insurable under standard fire and extended
coverage insurance to such an extent that the cost of restoration, as reasonably
estimated by Lessor, will equal or exceed fifty percent (50%) of the replacement
value of the Demised Premises or the Center, then Lessor shall, not later than
sixty (60) days following the damage, give Lessee notice of Lessor’s election to
terminate this Lease or restore the Demised Premises as hereinafter provided. In
the event of said election to terminate this Lease, this Lease shall be deemed
to terminate on the third (3rd) day after giving of said notice, and Lessee
shall surrender possession of the Demised Premises within a reasonable time
thereafter, not to exceed twenty (20) days, and the rent, and other costs to be
paid by Lessee to Lessor shall be prorated to the date of the casualty.  If the
cost of restoration, as reasonably estimated by Lessor, shall amount to less
than fifty percent (50%) of said replacement value of the Demised Premises or
the Center, or if Lessor does not elect to terminate this Lease as hereinabove
provided, (a) Lessor shall restore the Demised Premises with reasonable
diligence until completion, and (b) Lessee shall rebuild, repair and restore its
fixtures, furnishings, signs and equipment.  In the event that the use of the
Demised Premises is affected by such damage, there shall be either an abatement
or an equitable reduction in rent based on the period for which, and the extent
to which, the Demised Premises are not reasonably usable for the purposes for
which they are leased hereunder. Notwithstanding any other provision contained
in this Lease to the contrary, if the holder of any mortgage or deed of trust on
the Center refuses to make proceeds of Lessor’s insurance policy(ies) available
for restoration, Lessor may terminate this Lease by giving written notice to
Lessee.

 
11

--------------------------------------------------------------------------------

 
 
If the Demised Premises or the Center are damaged as a result of a casualty not
insured against (or if the proceeds of such insurance will not pay for the
replacement or restoration or if the proceeds are not received by Lessor),
Lessor shall be under no obligation to restore, replace or rebuild the Demised
Premises, and this Lease shall be deemed terminated on the thirtieth (30th) day
following notice by Lessor of its election to terminate this Lease.


Notwithstanding anything to the contrary set forth in this paragraph 22, in the
event of any casualty damage which materially diminishes Lessee’s use of the
Demised Premises and which cannot be repaired within 90 days of such damage,
Lessee shall have the right to terminate this Lease by delivery of written
notice to Lessor.  In such event, this Lease shall terminate on the thirtieth
(30th) day following such notice to Lessor.


23.         Indemnification.  Lessee shall indemnify and save harmless Lessor,
its principals, agents, servants, and employees from and against any and all
claims, suits, actions, demands and causes of action, not occurring by reason of
Lessor’s gross negligence or willful misconduct, arising from or in connection
with the Demised Premises or the Center during the term hereof, or any holding
over period or extension, for personal injury, loss of life or damaged property
sustained in or upon or resulting from Lessee’s use of the Demised Premises, and
from and against all costs, counsel fees, expenses and liabilities incurred in
defending any such claims, the investigation thereof or the defense of any
action or proceeding brought thereon, and from any judgment, orders, decrees or
liens resultant therefrom and any fines assessments duties or obligations levied
or imposed by any authority by virtue of any Regulations which are imposed as a
result of the use of the Demised Premises.


24.         Eminent Domain.


24.1           If the Demised Premises or a portion thereof so substantial as to
materially and adversely affect the business of Lessee conducted at the Demised
Premises (as determined by Lessor) shall be taken in eminent domain, or conveyed
under threat of condemnation proceedings, then this Lease shall forthwith
terminate and end upon the taking thereof as if the original term provided in
said Lease expired at the time of such taking; provided that the rent,
additional rent and any other charges hereunder shall be paid to Lessor by
Lessee as of the date of such taking, if only such part or portion of the
Demised Premises is taken which would not materially and adversely affect the
business of the Lessee conducted at the Demised Premises (as determined by
Lessor), then Lessor, at Lessor’s option to be exercised in writing within
thirty (30) days after the taking thereof, may repair, rebuild or restore the
Demised Premises, and this Lease shall continue in full force and effect.  If,
however, because of such taking, the Demised Premises should be rendered
untenantable or partially untenantable, then the rent, or a portion thereof,
shall abate until the Demised Premises shall have been restored.


24.2           In the event that an award is made for the taking of all or a
portion of the Demised Premises or the Center in condemnation proceedings,
Lessor shall be entitled to receive and retain the amounts awarded or paid for
such taking or conveyance; provided, however, that Lessee shall be entitled to
receive and retain such amounts as are specifically awarded to it in such
proceedings because of the taking of its furniture, or fixtures, and its
leasehold improvements which have not become a part of the realty.  It is
understood and agreed that any amounts specifically awarded in any such taking
for the damage to the business of Lessee done on the Demised Premises and
awarded to it as a result of interference with the access to the Demised
Premises or for any other damage to said business and trade done at the Demised
Premises shall be the property of Lessee.

 
12

--------------------------------------------------------------------------------

 
 
24.3           It is understood and agreed that in the event of the termination
of this Lease, as provided under this paragraph, Lessee shall have no claim
against Lessor for the value of any unexpired term of this Lease and no right or
claim to any part of the award made on account thereof.


25.         Default and Remedies of Lessor.


25.1        If anyone or more of the following events (each of which is herein
sometimes called “event of default”) shall happen:


25.1.1   If default shall be made in the due and punctual payment of any Base
Rent, additional rent, taxes or any other sums required to be paid by Lessee
under this Lease when and as the same shall become due and payable, and such
default has not been cured within ten (10) days of the date same becomes due and
payable;


25.1.2   If Lessee shall vacate or abandon the Demised Premises;


25.1.3   If default shall be made by Lessee in the performance of or compliance
with any of the covenants, agreements, terms or conditions contained in this
Lease other than those referred to in the foregoing (subparagraphs 25.1.1. and
25.1.2.) and Lessee shall fail to remedy the same within thirty (30) days after
Lessor shall have given Lessee written notice specifying such default;


25.1.4   If Lessee shall file a voluntary petition in bankruptcy or shall be
adjudicated as bankrupt or insolvent, or shall take the benefit of any relevant
legislation that may be in force for bankrupt or insolvent debtors or shall me
any petition or answer seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
pre sent or future federal, state or other statute, law or regulation, or if any
proceedings shall be taken by Lessee under any relevant Bankruptcy Act in force
in any jurisdiction available to Lessee, or if Lessee shall seek or consent to
or acquiesce in the appointment of any trustee, receiver or liquidator of Lessee
or of all or any substantial part of its properties or of the Demised Premises,
or shall make any general assignment for the benefit of creditors; or


25.1.5   If a petition shall be filed against Lessee seeking any reorganization.
Arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation and shall remain undismissed for an aggregate of one hundred twenty
(120) days or if any trustee, receiver or liquidator of Lessee or of all or any
substantial part of its properties or of the Demised Premises shall be appointed
without the consent or acquiescence of Lessee and such appointment shall remain
unvacated for an aggregate of one hundred twenty (120) days;


25.2        Then and in any event covered by subparagraphs 25.1.1, 25.1.2,
25.1.3, 25.1.4, and 25.1.5, Lessor shall have the right, at its election, then
or at any time thereafter, either to:


25.2.1   Institute suit against Lessee to collect each installment of rent,
additional rent or other sum as it becomes due or to enforce any obligations
under this Lease; or

 
13

--------------------------------------------------------------------------------

 


25.2.2   Lessor may terminate this Lease, effective at such time as may be
specified by written notice to Lessee, and demand (and, if such demand is
refused, recover) possession of the Demised Premises from Lessee.  Lessee will
remain liable to Lessor for damages in an amount equal to the Base Rent, and
other additional rent which would have been owing by Lessee for the balance of
the term had this Lease not been terminated, less the net proceeds, if any, of
any reletting of the Demised Premises by Lessor subsequent to such termination,
after deducting all Lessor’s reasonable expenses in connection with such
recovery of possession or reletting.  Lessor shall be entitled to collect and
receive such damages from Lessee on the days on which the Base Rent, and other
additional rent would have been payable if this Lease had not been terminated.


25.2.3   Lessor may re-enter and take possession of all or any part of the
Demised Premises without additional demand or notice, and repossess the same and
expel Lessee and any party claiming by, through or under Lessee, and remove the
effects of both using such force for such purposes as may be necessary, without
being liable for prosecution for such action or being deemed guilty of any
manner of trespass, and without prejudice to any remedies for arrears of rent or
right to bring any proceeding for breach of covenants or conditions.  No such
re-entry or taking possession of the Demised Premises by Lessor will be
construed as an election by Lessor to terminate this Lease unless a written
notice of such intention is given to Lessee.  No notice from Lessor or notice
given under a forcible entry and detainer statute or similar laws will
constitute an election by Lessor to terminate this Lease unless such notice
specifically so states.  Lessor reserves the right, following any re-entry or
reletting, to exercise its right to terminate this Lease by giving Lessee such
written notice, in which event this Lease will terminate as specified in such
notice.  After recovering possession of the Demised Premises, Lessor may, from
time to time, but will not be obligated to, relet all or any part of the Demised
Premises for Lessee’s account, for such term or terms and on such conditions and
other terms as Lessor, in its discretion, determines.  Lessor may make such
repairs, alterations or improvements as Lessor considers appropriate to
accomplish such reletting, and Lessee will reimburse Lessor upon demand for all
costs and expenses, including attorneys’ fees, which Lessor may incur in
connection with such reletting.  Lessor may collect and receive the rents for
such reletting, but Lessor will in no way be responsible or liable for any
failure to relet the Demised Premises or for any inability to collect any rent
due upon such reletting.  Regardless of Lessor’s recovery of possession of the
Demised Premises, Lessee will continue to pay, on the dates specified in this
Lease, the Base Rent, and other additional rent which would be payable if such
repossession had not occurred, less a credit for the net amounts, if any,
actually received by Lessor through any reletting of the Demised Premises.


25.2.4   Nothing contained in this Lease will limit or prejudice Lessor’s right
to prove and obtain as liquidated damages in any bankruptcy, insolvency,
receivership, reorganization or dissolution proceeding an amount equal to the
maximum allowable by any laws governing such proceeding in effect at the time
when such damages are to be proved whether or not such amount be greater, equal
to or less than the amounts recoverable, either as damages or rent under this
Lease.


25.2.5   In addition to Lessor’s rights set forth in subparagraphs 25.2.2 and
25.2,3 above, if Lessee fails to pay its rents and all other amounts owing
hereunder within the time period set forth herein causing an event of default,
more than two (2) times during any calendar year during the term of this Lease,
or any extension thereof, then upon the occurrence of a third or any subsequent
default in the payment of monies during said calendar year, Lessor, at its sole
option, shall have the right to require that Lessee, as a condition precedent to
curing such default, pay the Lessor, in cash or its equivalent, in advance, the
Base Rent and Lessor’s reasonable estimate of all other amounts which will
become due and owing hereunder by Lessee for a period of six (6) months.  All
such amounts shall be paid by Lessee within thirty (30) days after notice from
Lessor demanding the same.  All monies so paid shall be retained by Lessor,
without interest, for the balance of the term of this Lease and any extension
thereof, and shall be applied by Lessor to the last due amounts owing hereunder
by Lessee.  If, however, Lessor’s estimate of the rent and other amounts for
which Lessee is responsible hereunder are inaccurate, when such error is
discovered, Lessor shall pay to Lessee, or Lessee shall pay to Lessor, within
thirty (30) days after written notice thereof the excess or deficiency, as the
case may be, which is required to reconcile the amount on deposit with Lessor
with the actual amounts for which Lessee is responsible.

 
14

--------------------------------------------------------------------------------

 


25.3           No such re-entry or taking possession by Lessor shall be
construed as an election on Lessor’s part to terminate or surrender this Lease
unless a written notice of such intention is served on Lessee, notwithstanding
the service of a Demand For The Payment Of Rent Or Possession, or the filing of
a suit under a forcible entry and unlawful detainer statute or similar law, and
Lessor and Lessee expressly agree that the service or posting of such Demand
will not constitute an election on the part of the Lessor to terminate this
Lease.


25.4           Enumeration of the foregoing remedies does not exclude any other
remedy, but all remedies are cumulative and shall be in addition to every other
remedy now or hereafter existing at law or in equity, including but not limited
to suits for injunctive relief and specific performance.  The exercise or
beginning of the exercise by Lessor of anyone or more of the rights or remedies
provided for in this Lease or now or hereafter existing at law or in equity or
by statute or otherwise shall not preclude the simultaneous or later exercise by
Lessor of any or all other rights or remedies provided for in this Lease or now
or hereafter existing at law or in equity or by statute or otherwise.


25.5           If any party shall commence any action or proceeding against
another party in order to enforce the provisions hereof, or to recover damages
as the result of the alleged breach of any of the provisions hereof, the
prevailing party therein shall be entitled to recover all reasonable costs
incurred in connection therewith, including, but not limited to, reasonable
attorneys' fees.


25.6           In the event of any breach by Lessee of any of the agreements,
terms, conditions or covenants contained in this Lease, Lessor, in addition to
any and all other rights herein provided and at Lessor’s option, shall be
entitled to enjoin such breach and shall have the right to invoke any right and
remedy allowed at law or in equity or by statute or otherwise for such breach as
though re-entry, summary proceedings, and other remedies were not provided for
in this Lease.


25.7           All rent in arrears and all amounts collectible hereunder shall
bear interest at the lesser of (a) the maximum rate permitted by law, or (b)
eighteen percent (18%) per annum from the respective due dates until paid,
provided that this shall in no way limit, lessen or affect any claim for damages
by Lessor for any breach or default by Lessee.


25.8           Notwithstanding anything to the contrary, Lessor shall comply
with Colorado law in the event of Lessor’s default hereunder.


25.9           Notwithstanding anything to the contrary, in the event Lessee
shall default in the observance or performance of any non-monetary term,
covenant or condition of this Lease on Lessee's part to be observed or
performed, Lessee shall have the right to cure such default within thirty (30)
days after written notice by Lessor to Lessee of such default, or if such
default is of such a nature that it cannot with due diligence be completely
remedied within said period of thirty (30) days and the continuation of which
for the period required for cure will not subject Lessor to the risk of criminal
liability or foreclosure of any mortgage, Lessee shall, (a) within said thirty
(30) day period advise Lessor of Lessee's intention duly to institute all steps
necessary to remedy such situation, (b) duly institute within said thirty (30)
day period, and thereafter diligently and continuously prosecute to completion
all steps necessary to remedy the same and (c) complete such remedy within such
time after the date of the giving of said notice by Lessor as shall reasonably
be necessary.

 
15

--------------------------------------------------------------------------------

 


26.         Holding Over.


26.1           If Lessee remains in possession of the Demised Premises after
expiration of the term hereby demised, such holding over shall be deemed to be a
holding over upon a tenancy from month-to-month at a monthly rental equal to one
hundred fifty percent (150%) of the monthly installment of Base Rent due under
the terms of this Lease for the month next preceding the commencement of the
holdover period, and Lessee shall remain liable for all other payments provided
for hereunder, including, but not limited to, taxes. insurance, maintenance and
Common Area Costs, and such holding over shall be subject to all of the other
terms and conditions of this Lease.


26.2           In the event Lessor relets the Demised Premises to a new tenant
and the term of such new lease commences during the period for which Lessee
holds over, then such holding over shall be deemed a breach of Lessee’s covenant
to deliver up the Demised Premises upon the termination or expiration of the
term of this Lease, and Lessor shall be entitled to recover from Lessee any and
all costs, expenses, reasonable attorneys’ fees, damages, loss of profits or any
other costs resulting from Lessee’s failure to deliver possession of the Demised
Premises to the new tenant.


27.         Subordination and Estoppel Certificates.  This Lease is subject and
subordinate to all mortgages and deeds of trust which now or hereafter may
affect the Demised Premises or the Center, and Lessee shall execute and deliver
upon demand of Lessor any and all instruments subordinating this Lease, in the
manner requested by Lessor, to any new or existing mortgage or deed of
trust.  Further, Lessee shall at any time and from time to time, upon not less
than ten (10) days’ prior written notice from Lessor, execute, acknowledge and
deliver to Lessor a statement in writing, certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease as so modified is in full force
and effect) and the dates to which Base Rent, additional rent and other charges
are paid in advance, if any, and acknowledging that there are not, to Lessee’s
knowledge, any uncured defaults on the part of the Lessor hereunder, or
specifying such defaults, if any are claimed.  If Lessee falls to provide any
such estoppel within the required ten-day period, Lessee shall be deemed to have
represented that this Lease is in full force and effect and that Lessor is not
in default hereunder.


28.         Transfer of Lessor - Attornment.


28.1           Nothing in this Lease shall restrict the right of Lessor to sell,
convey, assign or otherwise deal with the Center and/or the Demised Premises.


28.2           A sale, conveyance, or assignment of the Center shall operate to
release Lessor from liability hereunder from and after the effective date of
such sale, conveyance, or assignment, and thereafter Lessee shall look solely to
Lessor’s successor in interest in and to this Lease provided such transferee has
become bound by the terms and conditions of this Lease.  This Lease shall not be
affected by any such sale, conveyance, or assignment and Lessee shall attorn to
Lessor’s successor in interest thereunder.  Any funds in which Lessee has an
interest in the hands of Lessor or the then grantor at the time of such transfer
shall be turned over to the grantee.

 
16

--------------------------------------------------------------------------------

 


28.3           If the interest of Lessor is transferred to any person, firm,
conveyance or corporation by reason of foreclosure or other proceedings for
enforcement of any mortgage or deed of trust, by delivery of a deed in lieu of
such foreclosure or other proceedings, Lessee shall immediately and
automatically attorn to such person, firm, company or corporation provided such
transferee has become bound by the terms and conditions of this Lease.


29.         Deleted.


30.         Quiet Enjoyment. Lessee, upon paying Base Rent, additional rent and
other amounts payable hereunder, and performing the covenants and agreements of
this Lease, shall quietly have, hold and enjoy possession of the Demised
Premises and all rights granted Lessee in this Lease during the term hereof.


30.1           Notwithstanding, the terms and provisions contained in Paragraph
27 of this Lease concerning Subordination and for so long as Lessee is not in
default of it’s duties and obligations as set forth in this Lease, Lessee shall
have the right of peaceful possession and quiet enjoyment of the Demised
Premises even though the title and interest of Lessor in the Demised Premises
may be transferred voluntarily or involuntary to a lender holding an instrument
of indebtedness secured by a deed of trust encumbering the parcel of real
property which contains the Demised Premises by virtue of either (a) the
completion of a foreclosure proceeding initiated under such deed of trust or (b)
the delivery by Lessor of a deed in lieu of a foreclosure to such lender in
connection with such deed of trust.


31.         Assignment and Subletting.


31.1           Lessee may not sublet the Demised Premises or any part thereof
and may not assign any of its right or interest in this Lease without the
express written consent of Lessor which consent shall not be unreasonably
withheld or delayed; provided, however, Lessee shall deliver to Lessor the
documents relating to the assignment or sublease setting forth the terms of same
the effective date thereof and identifying the proposed assignee or sublessee
upon any assignment or subletting hereof.  Such documents shall include, but
shall not be limited to, current and complete financial information for the
proposed assignee or sublessee and any guarantor.  Even though consented to by
Lessor, Lessee shall remain liable for the payment of Base Rent and additional
rent provided for herein and for the performance of the agreements, terms,
conditions and covenants of this Lease undertaken to be kept and performed by
Lessee, and the assignee of this Lease where permitted shall assume and
undertake to keep, observe and perform all the agreements, terms conditions and
covenants of this Lease.  For the purposes of this provision, transfer of
controlling interest in Lessee by the present holders thereof shall be deemed to
be an assignment hereunder.  In no event shall Lessor’s refusal to approve an
assignment or subletting be deemed unreasonable if (i) the proposed use of the
Demised Premises by the proposed assignee or sublessee is not identical to the
use set forth in paragraph 5 of this Lease, (ii) the proposed assignee or
sublessee’s financial net worth and the financial net worth of any guarantor is
not acceptable to Lessor in its reasonable, good faith discretion, and (iii)
such proposed assignee or sublessee is unwilling to enter into and provide to
Lessor a guaranty of this Lease in a form acceptable to Lessor whether or not
Lessee has provided a guaranty of this Lease.  Upon any request for Lessor’s
consent to a proposed assignment or subletting, Lessor shall have the option, to
be exercised by giving written notice to Lessee within fifteen (15) days after
receipt by Lessor of the documents concerning such assignment or subletting
required by this subparagraph 31.1, to terminate this Lease as to the portion of
the Demised Premises for which Lessee proposes an assignment or subletting,
effective as of the date Lessee proposes the assignment to take place.  Upon
termination of this Lease as to such portion of the Demised Premises, Base Rent
and Lessee’s share of Common Area Costs and taxes shall be reduced in proportion
to the reduction of rentable area of the Demised Premises.  Upon termination of
this Lease as to all or any portion of the Demised Premises, any option to
extend the term of this Lease with respect to such portion of the Demised
Premises shall also terminate, whether or not such options have been
exercised.  Non-exercise by Lessor of its rights under this subparagraph 31.1
shall not limit any of Lessor’s other rights and alternatives under this
paragraph 31.  Nothing set forth herein shall prevent or prohibit Lessee from
entering into an informal “office sharing” arrangement with professional
individuals that are in the same or substantially similar or complimentary
business as Lessee without the prior written consent of Lessor; provided,
however:  (i) such professionals shall at all times comply with all provisions
of this Lease; (ii) any such arrangement shall not affect, diminish, modify or
otherwise eliminate Lessee’s liability or obligations under this Lease; and
(iii) any such arrangement shall not affect, increase, or otherwise modify
Lessor’s obligations under this Lease.  Lessee shall provide written notice to
Lessor within fifteen (15) days of entering into any such office sharing
arrangement.

 
17

--------------------------------------------------------------------------------

 

31.2           Any such assignment or subletting by Lessee without the written
consent of Lessor being first obtained, shall be voidable at the option of
Lessor, who may, upon such breach, immediately re-enter and take possession of
the entire Demised Premises, or any part thereof, without giving any
notice.  Any such unauthorized assignment or subletting by Lessee shall cause
this Lease, at Lessor’s option, to terminate.  In case of any assignment,
attempted assignment, subletting or attempted subletting by Lessee without
Lessor’s written consent thereto, Lessor may without notice, prevent the ingress
of persons claiming under such unauthorized assignment or sublease.


31.3           Notwithstanding anything to the contrary herein contained, Lessee
agrees that Lessor may attach as a condition to Lessor’s written approval of any
assignment or sublease by Lessee that Lessor shall be entitled to the receipt of
any profit derived by Lessee as a result of such assignment and/or
sublease.  Such profit shall include any amounts received by Lessee from its
assignee or sublessee in excess of the Base Rent and additional rent required to
be paid by Lessee hereunder.  Lessee shall deliver all documents relating to any
such assignment and subletting to Lessor upon Lessor’s demand.


31.4           Notwithstanding anything to the contrary contained herein, Lessee
hereby requests and Lessor hereby consents to the sublease of a portion of the
Demised Premises to Lessee’s affiliates, including but not limited to Rover
Resources, Inc. and Roadrunner Oil & Gas, Inc. and/or their subsidiaries.


32.         Deleted.


33.         Lien on Personalty and Forfeiture of Personalty.


33.1           Subject to any purchase money security interest on such items,
Lessee hereby grants to Lessor a security interest and express contractual lien
upon any and all goods, wares, inventory, furniture, fixtures and equipment
belonging to the Lessee and used at, in or upon the Demised Premises, whether
acquired by the Lessee before or after execution of this Lease to secure the due
payment of all Base Rent, additional rent and other liabilities of the Lessee
hereunder.  Upon failure of the Lessee to pay any part of such Base Rent,
additional rent or other liability and after due notice as required by paragraph
25 hereof, Lessor without further notice or demand may possess and sell such
property at public or private sale (and Lessor may be a purchaser at such sale)
and otherwise avail itself of all rights and remedies then available under the
Uniform Commercial Code as enacted in the state in which the Demised Premises
are located.  To accomplish the foregoing, Lessee agrees, at the request of
Lessor, to execute a security agreement and financing
statement.  Notwithstanding anything to the contrary, Lessor shall comply with
Colorado law in enforcing the rights granted to Lessor herein.


 
18

--------------------------------------------------------------------------------

 

33.2           Additionally or as an alternative, as the case may be, Lessee
agrees that within fifteen (15) days of written demand by Lessor following or in
conjunction with termination of this Lease or repossession of the Demised
Premises by Lessor without termination, by reason of or otherwise, Lessee shall
remove all personal property for which it has the right to ownership.  Any and
all such property of Lessee not removed within said fifteen (15) day period
shall irrevocably become the sole property of Lessor.  Lessee waives all rights
to notice and all common law and statutory claims and causes of action which it
may have against Lessor subsequent to said fifteen (15) day period as regards
the storage, destruction, damage, loss of use and ownership of the personal
property affected by the terms of this paragraph 33.  Lessee acknowledges
Lessor’s need to relet the Demised Premises upon termination of this Lease or
repossession of the Demised Premises and understands that the forfeitures and
waivers provided herein are necessary to aid said reletting.  Notwithstanding
anything to the contrary, Lessor shall comply with Colorado law in enforcing the
rights granted to Lessor herein.


34.         Waiver.  No waiver of any breach of anyone of the agreements, terms,
conditions or covenants of this Lease by Lessor or Lessee shall be deemed to
imply or constitute a waiver of any other agreement, term, condition or covenant
of this Lease, The failure of either party to insist on strict performance of
any agreement, term, condition or covenant, herein set forth, shall not
constitute or be construed as a waiver of the rights of either or of the other
thereafter to enforce any other default of such agreement, term, condition or
covenant; neither shall such failure to insist upon strict performance be deemed
sufficient grounds to enable either party hereto to forego or subvert or
otherwise disregard any other agreement, term, condition or covenant of this
Lease.


35.         Notices.   Any notices required or permitted hereunder or which any
party elects to give shall be in writing and delivered either personally to the
other party and the other party’s authorized agent (s) set forth below (or as
changed by written notice), or by depositing such notice in the United States
Certified Mail, Return Receipt Requested, postage fully prepaid, to the
person(s) at the addresses) set forth below, or to such other addresses) as
either party may later designate in writing:


Lessor:                                Oakley Ventures, LLC
c/o Highline Realty Partners, Inc.
3695 E. Long Road
Greenwood Village, CO  80121


Lessee:                                Eternal Energy Corp.
Attention:  Brad Colby
2549 W. Main Street, Suite 202
Littleton, CO, 80120


Any notice given by mall as herein provided shall be deemed given three days
after being deposited in the United States mail.


36.         Successors.  All of the agreements, terms, conditions and covenants
set forth in this Lease shall inure to the benefit of and be binding upon the
heirs, legal representatives, successors, executors and assigns of the parties,
except that no assignment or subletting by Lessee in violation of the provisions
of this Lease shall vest any rights in the assignee or in the sublessee.


37.         Entire Agreement.  This Lease constitutes the entire agreement of
the parties hereto.  No representations, promises, terms, conditions,
obligations or warranties whatsoever referring to the subject matters hereof,
other than those expressly set forth herein, shall be of any binding legal force
or effect whatsoever.  No modification, change or alteration of this Lease shall
be of any legal force or affect whatsoever unless in writing, signed by all
parties hereto.

 
19

--------------------------------------------------------------------------------

 


38.         Lessor’s Right to Cure Lessee’s Default.  If Lessee shall default in
the performance of any covenant contained herein to be performed on Lessee’s
part, Lessor may, after fifteen (15) days’ notice to Lessee, or without notice
if in Lessor’s judgment an emergency exists, perform the same for the account
and at the expense of Lessee, if Lessor shall incur any expense, including
reasonable attorneys’ fees, in instituting, prosecuting, or defending any action
of Lessee, Lessee shall reimburse Lessor for the amount of such expense with
interest at the lesser of (a) the maximum permitted by law, or (b) eighteen
percent (18%) per annum from the respective due dates until paid, provided that
this shall in no way limit, lessen or affect any claim for damages by Lessor for
any breach of default by Lessee.  Should Lessee become obligated to reimburse or
otherwise pay Lessor one or more sums of money pursuant to this paragraph 38,
the amount thereof shall be paid by Lessee to Lessor within two (2) days of
Lessor’s written demand therefor, and if Lessee fails to make such payment, such
failure shall be deemed an event of default as-set forth in paragraph 25
hereof.  The provisions hereof shall survive the termination of this Lease.  The
provisions hereof shall neither impose a duty on Lessor nor excuse any failure
on Lessee’s part to perform or observe any covenant or condition in this Lease
contained on Lessee’s part to be performed or observed.


39.         Enforcement of Lease - Attorneys’ Fees.  In the event that either
Lessor or Lessee commences an action for the enforcement of or arising out of a
breach of the terms of this Lease, then the party who is awarded judgment in
such action, shall be awarded, in addition to any other award made therein, an
amount to be fixed by the court for court costs and reasonable attorneys’ fees.


40.         Counterparts. This Lease may be executed in several counterparts and
each such counterpart shall be deemed an original.


41.         No Construction Against Drafter.  Lessor and Lessee represent that
each has been represented by counsel and that each has participated in the
negotiation of this Lease and no rule of construction against the drafter shall
apply.


42.         Covenant Against Recordation. Lessee shall not record for public
record this Lease Agreement or any part thereof without the prior written
consent of Lessor.


43.         Deleted.


44.         Deleted.


45.         Miscellaneous.


45.1         Enlarging the Center.  Lessee acknowledges that Lessor hereby
reserves the right from time to time to enlarge the Center by expanding existing
buildings and/or constructing other buildings, with or without any new common
areas, and by including within the Center other properties how or hereafter
owned by Lessor adjacent to the Center, and constructing on such additional
property buildings and common areas.  In any such event, the new buildings
properties and/or common areas shall be treated as though they were originally a
part of the Center and at the election of Lessor all common expenses, utility
costs, real property taxes and all other pro rata payments herein required of
Lessee shall be applicable to such enlarged area and all improvements now or
hereafter thereon; provided that in such event Lessee’s pro rata share shall be
proportionately adjusted to include any additional square footage of rentable
space contained in such new buildings added to the Center.


45.2         Time of the Essence.  Time is of the essence hereof, and each party
shall perform its obligations and conditions hereunder within the time hereby
required.

 
20

--------------------------------------------------------------------------------

 


45.3         Provisions Negotiated and Independent.  Each and every provision of
this Lease has been independently, separately and freely negotiated by the
parties.  The parties, therefore, waive any statutory or common law presumption,
which would serve to have this document construed in favor of, or against,
either party.


45.4         Unenforceability.  If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws effective during
the term of this Lease, then and in that event it is the intention of the
parties hereto that the remainder of this Lease shall not be affected thereby,
and it is also the intention of the parties to this Lease that in lieu of each
clause or provision of this Lease that is illegal, invalid or unenforceable,
there be added as part of this Lease a clause or provision as similar in terms
to such illegal, invalid or unenforceable clause or provision as may be possible
and be legal, valid and enforceable.


45.5         Limitation of Lessor Liability.  In no event shall Lessor be liable
to Lessee for the failure of any other tenant in the Center to operate its
business.  Notwithstanding anything to the contrary provided in this Lease, it
is specifically understood and agreed, such agreement being a primary
consideration for the execution of this Lease by Lessor, that there shall be
absolutely no personal liability on the part of Lessor, or any of the partners
of the Lessor, or any owners of an interest in Lessor’s business, their
successors, assigns, legally appointed representatives, or any mortgagee in
possession (for the purpose of this paragraph collectively referred to as
“Lessor”) with respect to any of the terms, covenants and conditions of this
Lease, and that Lessee shall look solely to the equity of Lessor in the Center
of which the Demised Premises are a part for the satisfaction of each and every
remedy of Lessee in the event of any breach by Lessor of any of the terms,
covenants and conditions of this Lease to be performed by Lessor, such
exculpation of liability to be absolute and without any exception whatsoever.


45.6         Brokerage Commissions.  Lessee hereby represents and warrants that
it has had no dealings, negotiations or consultations with any broker,
representative, employee, agent or other intermediary except Fairbairn
Commercial and agrees to indemnify and hold Lessor harmless from and against the
claims of any such other broker(s), representative(s), employee(s), agent(s) or
other intermediary(ies) claiming through or under Lessee in connection with this
Lease or the Demised Premises.


45.7         Hazardous Substances.


(a)           Reportable Uses Require Consent.  The term Hazardous Substance as
used in this Lease shall mean any product, substance, chemical, material or
waste whose presence, nature, quantity and/or intensity of existence, use,
manufacture, disposal, transportation, spill, release or effect, either by
itself or in combination with other materials expected to be on the Premises, is
either: (i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for liability of Lessor to any governmental agency
or third party under any applicable statute or common law theory.  Hazardous
Substance shall include, but not be limited to, asbestos and asbestos containing
materials, hydrocarbons, petroleum, gasoline, crude oil or any products,
byproducts, or fractions thereof.  Lessee shall not engage in any activity in,
on or about the Premises which constitutes a Reportable Use (as hereinafter
defined) of Hazardous Substances without the express prior written consent of
Lessor and compliance in a timely manner (at Lessee’s sale cost and expense)
with all applicable Law (as defined in Paragraph 6.3).  “Reportable Use” shall
mean (i) the installation or use of any above or below ground storage tank, (ii)
the generation, possession, storage, use, transportation, or disposal of a
Hazardous Substance that requires a permit form, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority.  Reportable Use shall also include Lessee’s being
responsible for the presence in, on or about the Premises of a Hazardous
Substance with respect to which any Applicable Law requires that a notice be
given to persons entering or occupying the Premises or neighboring
properties.  Notwithstanding the foregoing, Lessee may, without Lessor’s prior
consent, but in compliance with all applicable law, use any ordinary and
customary materials reasonably required to be used by Lessee in the normal
course of Lessee’s business permitted on the Premises, so long as such use is
not a Reportable Use and does not expose the Premises or neighboring properties
to any meaningful risk of contamination or damage or expose Lessor to any
liability therefor.  In addition, Lessor may (but without any obligation to do
so) condition its consent to the use or presence of any Hazardous Substance,
activity or storage tank by Lessee upon Lessee’s giving Lessor such additional
assurance as Lessor, in this reasonable discretion, deems necessary to protect
itself, the public, the Premises and the environment against damage,
contamination or injury and/or liability therefrom or therefor, including, but
not limited to, the installation (and removal on or before Lease expiration or
earlier termination) of reasonably necessary protective modification to the
Premises (such as concrete encasements) and/or the deposit of an additional
Security Deposit under Paragraph 4 hereof

 
21

--------------------------------------------------------------------------------

 


(b)           Duty to Inform Lessor.  If Lessee knows, or has reasonable cause
to believe, that a Hazardous Substance, or a condition involving or resulting
from same, has come to be located in, on, or under or about the Premises, other
than as previously consented to by Lessor, Lessee shall immediately give written
notice of such fact to Lessor.  Lessee shall also immediately give Lessor a copy
of any statement, report, notice, registration, application, permit, business
plan, license, claim, action or proceeding given to, or received from, any
governmental authority or private party, or persons entering or occupying the
Premises, including but not limited to all such documents as may be involved in
any Reportable Use involving the Premises.


(c)           Indemnification.  Lessee shall indemnify, protect, defend and hold
Lessor its agents, employees, lenders and ground Lessor, if any, and the Demised
Premises, harmless from and against any and all loss of rents and/or damages,
liabilities, judgments, costs, claims, liens, expenses, penalties, permits and
attorney’s and consultant’s fees arising out of or involving any Hazardous
Substance or storage tank brought onto the Premises by Lessee or under Lessee’s
control.  Lessee’s obligations under this Paragraph 45.7c shall include, but not
be limited to, the effects of any contamination or injury to person, property or
the environment crated or suffered by Lessee, and the cost of investigation
(including consultant’s attorney’s fees and testing), removal, remediation,
restoration and/or abatement thereof, or of any contamination therein involve,
and shall survive the expiration or earlier termination of this Lease.  No
termination, cancellation or release agreement entered into by Lessor and Lessee
shall release Lessee form its obligations under this Lease with respect to
Hazardous Substance or storage tanks, unless specifically so agreed by Lessor
iii writing at the time of such agreement.


45.8         In the event that any check given to Lessor by Lessee shall not be
honored by the bank upon which it is drawn, then Lessor, at its option, may
require that all future payments made by Lessee be in the form of a cashier’s
check or equivalent


45.9         Any payment made by Lessee pursuant to a written notice to “pay or
be deemed in default under this Lease” shall be made by cashier’s check or
equivalent.


45.10       The submission of this Lease does not constitute a reservation of,
or option for the Premises and this document shall only become effective as a
Lease upon execution by both Lessor and Lessee.  Lessor’s approval of the terms
contained herein is subject to Lessor’s review and acceptance of Lessee’s
references and financial information for the entities signing this Lease an/or
guaranteeing this Lease.

 
22

--------------------------------------------------------------------------------

 

45.11       Trash Removal.  Lessor shall contract for a company to remove trash
from the Premises.  Lessee shall deposit all trash in the containers provided by
said company in the manner and location designated by Lessor.


45.12       Excessive Trash Use.  Should Lessee’s use make it necessary to
require trash removal in excess of that usually supplied or furnished for the
use of the Premises as general office/warehouse space, Lessor shall consult with
the trash removal company as to how much additional trash removal is required
for Lessee’s excess trash.  Lessee agrees to pay for all such excess trash
removal at the rates charged by the contracted trash removal company.


45.13       Excessive Water Use.  Lessee, without the prior written consent of
Lessor, will neither use any apparatus or device in or about the Premises which
will in any way increase the amount of water usually furnished or supplied for
use of the Premises as general office/warehouse space, nor connect with water
pipes any apparatus or device for the purposes of using water.  If Lessee shall
require water in excess of that usually furnished or supplied for use of the
Premises as general office and warehouse space, Lessee shall first obtain the
consent of Lessor, which Lessor may refuse, to the use thereof, and Lessor may
cause a water meter to be installed in the Premises, so as to measure the amount
of water consumed for any other use.  The cost of any such meter and of
installation, maintenance and repair thereof shall be paid for by
Lessee.  Lessee agrees to pay to Lessor as additional rent for all such water
consumed, as shown by said meters, at the rates charged for such services by the
local public authority furnishing water, plus any additional expense included in
keeping account of the water consumed.


45.14       Outside Storage.  No storage will be allowed outside the building or
on any of the common areas.  This includes, but is not limited to supplies,
materials, goods, pallets, equipment, vehicles and boats.  All trash must be
placed in trash receptacles. Any violation of this paragraph shall be deemed a
material default and Lessor shall have the right to remedy the same at Lessee’s
expense.


45.15    Outside Work.  No work shall be permitted on the sidewalks, roofs,
streets, driveways, parking or landscaped areas this includes, but is not
limited to assembly, construction, mechanical work, painting, drying, layout,
cleaning or repair of goods or material.  Violations of this paragraph shall
constitute a material breach of this Lease.


45.16       Applicable Law.  This Lease shall be governed by and construed in
accordance with the laws of the state in which the Demised Premises are located.


45.17       Pets.  Lessee shall not keep pets at the Demised Premises.  Nothing
in this paragraph precludes trained animals providing assistance to disabled
persons, including Lessees, their employees, invitees or customers.


[Signature Page to Follow]

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Lease effective as of the
date first set forth above.


DATED this 5th day of December, 2008.


LESSOR:
   
OAKLEY VENTURES, LLC,
 
a Colorado limited liability company
     
By:
Highline Realty Partners, Inc.,
   
a Colorado corporation, its Manager
           
By:
/s/ Rees F. Davis, Jr.
     
Rees F. Davis, Jr., President

 
LESSEE:
        ETERNAL ENERGY CORP.,   a Nevada corporation        
By:  
/s/ Brad Colby
   
Brad Colby, President

 
 
24

--------------------------------------------------------------------------------

 

Schedule A


Lilley Building


Approximately 3,207 rentable square feet of the Lilley building, located at 2549
W. Main Street, Suite 202 in Littleton, CO, 80120


 

--------------------------------------------------------------------------------

 

Schedule B


See Attached


 

--------------------------------------------------------------------------------

 

Schedule C


Base Rent



Months
 
Monthly Payment
   
Approx. Sq. Ft. / Year
 
1 – 12
  $ 5,077.75     $ 19.00  
13 – 24
  $ 5,211.38     $ 19.50  
25 – 36
  $ 5,345.00     $ 20.00  


 

--------------------------------------------------------------------------------

 

Schedule D


Itemization of Estimated Common Area Expenses



Description of Expense
 
2009
Estimated
Annual
Expense 
(Per Sq. Ft.)
 
Common Area Operating Expenses – Lessee will pay its proportionate share of
costs to operate and maintain the common areas, including sidewalks and parking
lot of the Lilley Building, trash service, other direct maintenance building
costs and property management fees.
  $ 1.97  
Property Taxes – Lessee will pay its proportionate share of any taxes or other
sum assessed against the Lilley Building.
  $ 2.14  
Insurance Expenses – Lessee will pay its proportionate share of the cost of the
liability and fire and extended coverage insurance for the Lilley Building.
  $ 0.32  
Roof, Structural, Utility Systems and Maintenance of Leased Premises – Lessee
shall pay a sum that the Lessor shall expend and/or establish a replacement
reserve for maintaining, repairing and replacing the HVAC system (whether roof
mounted, interior placed or otherwise affixed outside the leased premises and
plumbing and electrical systems serving the leased premises.
  $ 0.29  
Total Estimated Annual Common Area Expenses for 2009
  $ 4.72  

 
 

--------------------------------------------------------------------------------

 